[amdlogoa02.jpg]

SIGN-ON BONUS AGREEMENT


This Sign-On Bonus Agreement (the “Agreement”) is entered into by and between
Advanced Micro Devices, Inc. (including its affiliated companies) (“AMD”) and
Jim Anderson (“Candidate”) (collectively, the “Parties”).

    
1.
Sign-On Bonus. AMD agrees to pay Candidate a one-time Sign-On Bonus of
$750,000.00 (“Bonus”), subject to all required taxes and withholdings, to be
paid within thirty (30) days of Candidate’s first day of work for AMD (“Hire
Date”). The Parties agree that the Bonus is an unvested wage advance upon
receipt that Candidate will earn in its entirety by remaining employed by AMD
for 24 months following the Hire Date.



2.
Repayment of Bonus. Candidate agrees to repay to AMD all of the Bonus, according
to the following terms:



(a)
Repayment Due to Termination of Employment. If Candidate’s employment with AMD
terminates less than 24 full months after the Hire Date, Candidate agrees to
repay one hundred percent (100%) of the Bonus. Candidate agrees that repayment
obligations under this Agreement are not reduced by completion of partial months
of employment. Candidate further agrees that Candidate will repay the Bonus by
no later than the effective date of the employment termination, and that any
outstanding balance on such repayment obligation is delinquent and immediately
collectable the day following the effective date of termination.



(b)
Repayment Forgiveness. AMD agrees to forgive any repayment due AMD under this
Agreement where AMD terminates Candidate’s employment due to a company or
department-wide reduction-in-force, termination other than for Cause (as defined
below), or termination due to Candidate’s death or disability rendering him
unable to continue with employment. AMD may also, in its sole discretion,
forgive any repayment due AMD under this Agreement under circumstances of an
extraordinary or unavoidable nature. The Parties agree that Candidate’s
voluntary termination of his/her employment, or AMD’s termination of Candidate’s
employment for Cause, are not conditions requiring forgiveness of any repayment
due AMD under this Agreement. For purposes of this Agreement, “Cause” to
terminate employment is defined as a willful act of embezzlement, fraud or
dishonesty which resulted in material loss, material damage or material injury
to AMD, as determined by the Company.



3.
No Guarantee of Continued Employment. Nothing in this Agreement guarantees
employment for any period of time.



4.
Consent to Offset. Candidate agrees that any repayment due AMD under this
Agreement may be deducted to the extent permitted by law from any amounts due
Candidate from AMD at the time of employment termination, including wages,
accrued vacation pay, incentive compensation payments, bonuses and commissions,
and hereby expressly authorizes such deduction(s).



5.
Acknowledgements and Integration. Candidate understands he/she has the right to
discuss this Agreement with any individual, and that to the extent desired,
he/she has availed himself/herself of this opportunity. Candidate further
acknowledges that he/she has carefully read and fully understands the provisions
of this Agreement, and that he/she is voluntarily entering into it without any
duress or pressure from AMD. Candidate also understands and acknowledges that
this Agreement is the entire agreement between him/her and AMD with respect to
this subject matter, and Candidate acknowledges that AMD has not made any other
statements, promises or commitments of any kind (written or oral) to cause
Candidate to agree to the terms of this Agreement.



6.
Severability. The Parties agree that should any provision of this Agreement be
declared or determined by any court to be illegal, invalid or unenforceable, the
remainder of the Agreement shall nonetheless remain binding and enforceable and
the illegal, invalid or unenforceable provision(s) shall be modified only so
much as necessary to comply with applicable law.




10/12 (U.S. and Canada) – LGL

--------------------------------------------------------------------------------

[amdlogoa02.jpg]

CANDIDATE
 
 
ADVANCED MICRO DEVICES, INC.
(including its affiliated companies)
Signature: /s/ Jim R. Anderson
 
 
By: /s/ Lisa Su 
Printed Name: Jim Anderson
 
 
Title: Chief Executive Officer


Date: May 27, 2015
 
 
Date: 7/28/2015




10/12 (U.S. and Canada) – LGL